IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50910
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAUL GARCIA, also known as Richard Losoya,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. A-96-CR-48-03-SS
                        --------------------
                            June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Fiedler, the attorney appointed to represent Raul

Garcia, has moved to withdraw and filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Although Garcia has

been informed of counsel’s motion, he has not filed a response.

Our review of counsel’s brief and independent review of the

record discloses no nonfrivolous issue for appeal.     Accordingly,

counsel’s motion to withdraw is GRANTED.    Counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.